United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER/FACILITY,
Roanoke, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0935
Issued: February 24, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 4, 2021 appellant filed a timely appeal from an April 22, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

Appellant submitted a timely oral argument request before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of her oral argument request, appellant asserted that oral argument should be granted because the evidence
shows error in OWCP’s review of her claim. The Board, in exercising its discretion, denies her request for oral
argument because this matter requires an evaluation of the medical evidence presented. As such, the Board finds that
the arguments on appeal can adequately be addressed in a decision based on a review of the case record. Oral argument
in this appeal would further delay issuance of a Board decision and not serve a useful purpose. As such, the oral
argument request is denied and this decision is based on the case record as submitted to the Board.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On August 5, 2020 appellant, then a 38-year-old parcel post distribution machine worker,
filed an occupational disease claim (Form CA-2) alleging that she sustained cervical disc
deterioration, lower back bone “sparrowing,” and left-side numbness due to her factors of her
federal employment; including lifting, pulling, bending, turning, and twisting. She noted that she
first became aware of her condition on June 22, 2015 and realized its relation to her federal
employment on January 30, 2020.
Medical evidence accompanying her claim included magnetic resonance imaging (MRI)
scans dated March 24 and April 17, 2020, and a July 21, 2020 attending physician’s report (Form
CA-20). On the July 21, 2020 Form CA-20 Dr. David Cummings, an osteopath Board-certified in
family medicine, diagnosed cervical disc impingement and checked a box marked “Yes” indicating
that the diagnosed condition had been caused or aggravated by employment activity.
Dr. Cummings found that appellant was totally disabled from work for the period February 24,
2020 through January 1, 2021.
In a development letter dated August 11, 2020, OWCP informed appellant that the
evidence of record was insufficient to establish her claim and advised her of the type of factual
and medical evidence required to establish her claim. It allotted her 30 days to provide the
necessary evidence.
In response, appellant submitted chart notes dated January 24, 2020 by Dr. Benjamin E.
Bowman, a chiropractor, who detailed treatment provided and diagnosed cervicothoracic
radiculopathy, cervicalgia, back muscle spasm, low back pain, and segment and somatic
dysfunction of the thoracic, lumbar, pelvic, and cervical regions. Dr. Bowman noted that appellant
had related a gradual onset of pain since a motorcycle accident six years ago. He indicated that
appellant’s recovery might take longer than an average patient with an uncomplicated case, based
on her osteoarthritis, severity of initial injury episode, and history of more than one month duration
of the current episode.
A March 3, 2020 form report signed by Dr. Cummings diagnosed shoulder pain and noted
a period of total disability from March 1 through April 1, 2020.
A March 31, 2020 MRI scan of appellant’s cervical spine revealed C4-5, C5-6, and C6-7
disc bulges or disc protrusions, disc and facet degenerative changes, and mild left and
mild/moderate right foraminal encroachment and relatively mild spinal canal encroachment.
A June 4, 2020 computerized tomography (CT) scan of appellant’s cervical spine
demonstrated mild reversal of cervical lordosis and anterior C5-7 bony ridging, small C6-7 left
lateral recess disc herniation, and no spinal canal stenosis or neural foraminal narrowing at any
cervical level.

2

In a July 7, 2020 form report, Dr. Cummings diagnosed cervical disc disease with
radiculopathy. He found appellant disabled from work for the period February 29 to
October 1, 2020. Dr. Cummings also noted that she was able to return to classroom training
only/light-duty work as of July 8, 2020.
Dr. Cummings, in an August 18, 2020 report, noted that appellant was first seen on
February 28, 2020 and thereafter for diagnoses of C5-6 foraminal encroachment, C6-7 disc
protrusion, and left shoulder infraspinatus tendinosis. He described her work duties, including
transfer of mail bags and hampers greater than 10 pounds. Dr. Cummings advised that appellant
would have pushing, bending, pulling, carrying, and lifting restrictions until cleared by her
neurosurgeon.
OWCP received a September 15, 2020 report from Dr. Bowman, which was repetitive of
his prior report.
In a letter dated September 22, 2020, OWCP requested that appellant provide additional
information regarding her prior motorcycle accidents and/or other injuries.
On September 30, 2020 OWCP received statements from appellant describing her June 22,
2015 motorcycle accident and current activities. Appellant stated that she had severe cervical,
arm, and shoulder weakness and had problems doing housework due to body pain. She also stated
that, due to intense pain and headaches, she was unable to turn or lift her neck or shoulders on
some days. With respect to her motorcycle accident, appellant stated that it occurred on June 22,
2015 and resulted in a broken ankle and bruised and scraped body. She stated that she was off
work for six or more weeks following the motorcycle accident and then released to her usual job.
Appellant attributed her current cervical condition to employment factors of repetitive heavy
lifting, pulling, pushing, turning and bending.
By decision dated October 20, 2020, OWCP denied appellant’s claim, finding that she had
not established an injury or condition causally related to factors of her federal employment.
On October 22, 2020 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. The hearing was held on February 19, 2021.
In a March 2, 2021 report, Dr. Cummings attributed appellant’s cervical injury to
processing mail bags weighing more than 30 to 40 pounds and push ing bulk cages. He noted that
she was diagnosed with cervical radiculopathy due to a cervical disc injury by her chiropractor and
spinal specialist. Dr. Cummings concluded that appellant’s “mechanism of injury of cumulative
lifting and pulling of heavy weights, in association with an acute specific injury, provides a
plausible cause and effect with some degree of medical certainty.”
By decision dated April 22, 2021, OWCP’s hearing representative affirmed the
October 20, 2020 decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence o f the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors. 7
Causal relationship is a question that requires rationalized medical opinion evidence to
resolve the issue. 8 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant. 9 Neither the mere fact that a disease
or condition manifests itself during a period of employment, nor the b elief that the disease or
condition was caused or aggravated by employment factors, is sufficient to establish causal
relationship.10

3

Id.

4

See J.R., Docket No. 20-0903 (issued April 22, 2021); S.M., Docket No. 19-1634 (issued August 25, 2020); E.W.,
Docket No. 19-1393 (issued January 29, 2020); J.P., 59 ECAB 178 (2007) Joe D. Cameron, 41 ECAB 153 (1989).
5

J.R., id.; L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6

20 C.F.R. § 10.115; J.R., id.; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402
(issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
8

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10

E.W., supra note 4; Gary L. Fowler, 45 ECAB 365 (1994).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
Appellant submitted a March 2, 2021 report from Dr. Cummings attributing her cervical
condition to processing mail bags weighing more than 30 to 40 pounds and pushing bulk cages.
In support of this conclusion, Dr. Cummings explained that the cumulative pulling and lifting
heavy weights in association with an acute specific injury was the mechanism of injury. While he
provided an affirmative opinion on causal relationship, he did not offer medical rationale sufficient
to explain how or why he believes appellant’s employment duties could have resulted in or
contributed to her diagnosed condition. The Board held that medical opinion evidence should
offer a medically-sound explanation of how the specific employment incident or work factors
physiologically caused the injury.11
In a Form CA-20 dated July 24, 2020, Dr. Cummings diagnosed cervical disc impingement
and checked a box marked “Yes,” indicating that the condition was employment related. The
Board has held, however, that when a physician’s opinion on causal relationship consists only of
a checkmark on a form, without further explanation or rationale, that opinion is of diminished
probative value and is insufficient to establish a claim. 12
Dr. Cummings, in March 3 and July 7, 2020 form reports, diagnosed cervical disc disease
with radiculopathy and shoulder pain and noted periods of disability. In an August 18, 2020 report,
he diagnosed C5-6 foraminal encroachment, C6-7 disc protrusion, and left shoulder infraspinatus
tendinosis. Dr. Cummings also described her employment duties. However, he did not offer an
opinion as to whether appellant’s diagnosed condition was causally related to the accepted
employment factors. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.13 Accordingly, these reports are insufficient to meet appellant’s burden of proof to
establish her claim.
The record also contains reports from Dr. Bowman, a chiropractor, dated January 24 to
September 15, 2020. However, a chiropractor is only considered a physician for purposes of
FECA if he or she diagnoses subluxation based upon x -ray evidence.14 Dr. Bowman did not

11

See T.W.I., Docket No. 20-0767 (issued January 13, 2021); H.A., Docket No. 18-1466 (issued August 23, 2019);
L.R., Docket No. 16-0736 (issued September 2, 2016).
12

C.G., Docket No. 20-1092 (issued September 22, 2021); O.M., Docket No. 18-1055 (issued April 15, 2020);
Gary J. Watling, 52 ECAB 278 (2001).
13

J.H., Docket No. 20-1645 (issued August 11, 2021); P.C., Docket No. 20-0855 (issued November 23, 2020);
L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
14

Section 8101(2) of FECA provides that the term physician includes chiropractors only if the treatment consists
of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist. 5 U.S.C. § 8101(2).
See M.J., Docket No. 20-1263 (issued September 14, 2021); T.T., Docket No. 18-0838 (issued September 19, 2019);
Thomas W. Stevens, 50 ECAB 288 (1999); George E. Williams, 44 ECAB 530 (1993).

5

diagnose subluxation as demonstrated by x-ray to exist. Therefore, these reports do not constitute
competent medical evidence.15
OWCP also received MRI scans of the cervical spine dated March 31 and June 4, 2020.
The Board has held, however, that diagnostic studies, standing alone, lack probative value on the
issue of causal relationship as they do not address whether the accepted employment injury caused
the diagnosed conditions. 16
As the medical evidence of record is insufficient to establish causal relationship between a
medical condition and the accepted factors of federal employment, the Board finds that appellant
has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.

15

M.J., id.; C.S., Docket No. 19-1279 (issued December 30, 2019).

16

M.J., id.; J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued
May 19, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT April 22, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 24, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

